Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-5 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (Pub No. US 2008/0268635 A1, hereinafter Yu).
	With regards to claim 1, Yu teaches a method of forming cobalt disilicide, the method comprising: 
depositing a cobalt layer on a silicon substrate (see ¶141, ¶142, for example, cobalt layer deposited on a silicon substrate); and 
annealing the cobalt layer to form a cobalt disilicide layer, wherein there is no air break between depositing and annealing (see ¶153, cobalt disilicide formed, see ¶141, no vacuum break provided).

With regards to claim 2, Yu teaches the method of claim 1, further comprising pre-cleaning the surface of the silicon substrate before deposition of the cobalt layer (see ¶154, for example, pre-cleaning process provided).

With regards to claim 3, Yu teaches the method of claim 1, wherein the surface of the cobalt layer remains substantially unoxidized before annealing (see ¶141, with no vacuum break indicates that there is no oxygen present, thus preventing unwanted native oxidation of the substrate).

With regards to claim 4, Yu teaches the method of claim 1, wherein the cobalt disilicide layer is substantially free of oxygen (see ¶141, with no vacuum break indicates that there is no oxygen present).

With regards to claim 5, Yu teaches the method of claim 1, wherein a thickness of the cobalt layer is less than or equal to about 150 A (see ¶150).

With regards to claim 10, Yu teaches the method of claim 1, wherein annealing the cobalt layer is performed under an argon atmosphere (see ¶258 for example).	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-9 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu as applied to claim 1 above.
With regards to claim 5, Yu teaches overlapped ranges (see ¶150) is silent teaching the method of claim 1, wherein a thickness of the cobalt layer is less than or equal to about 150 A.
	It would have been obvious to a person having ordinary skill in the art at the time of filing to recognize that overlap of ranges constitutes as a prima facie case of obviousness (see MPEP 2144.05).  Here, one can glean from the reference that the claimed range can be utilized.



It would have been obvious to a person having ordinary skill in the art at the time of filing to recognize that overlap of ranges constitutes as a prima facie case of obviousness (see MPEP 2144.05).  Here, one can glean from the reference that the claimed range can be utilized.

With regards to claim 7, Yu teaches the thickness of cobalt silicide material to be less than 300 A (see ¶207), but is silent teaching the method of claim 5, wherein the cobalt disilicide layer has a thickness of greater than or equal to about 150 A.
It would have been obvious to a person having ordinary skill in the art at the time of filing to recognize that overlap of ranges constitutes as a prima facie case of obviousness (see MPEP 2144.05).  Here, one can glean from the reference that the claimed range can be utilized.

With regards to claim 8, Yu teaches claimed temperature ranges that overlap with claimed range (see ¶135-¶139), but is specifically silent on the claimed range of greater than or equal to 600 degC.
It would have been obvious to a person having ordinary skill in the art at the time of filing to recognize that overlap of ranges constitutes as a prima facie case of obviousness (see MPEP 2144.05).  Here, one can glean from the reference that the claimed range can be utilized.

With regards to claim 9, Yu teaches overlapped ranges (see ¶135-¶139) but is silent teaching the method of claim 8, wherein the temperature is in a range of about 600 °C to about 700 °C.


With regards to claim 11, Yu teaches overlapped ranges (see ¶318) but is silent teaching the method of claim 1, wherein annealing the cobalt layer is performed for a period of greater than or equal to about 30 seconds.
It would have been obvious to a person having ordinary skill in the art at the time of filing to recognize that overlap of ranges constitutes as a prima facie case of obviousness (see MPEP 2144.05).  Here, one can glean from the reference that the claimed range can be utilized.

With regards to claim 12, Yu teaches overlapped ranges (see ¶318) but is silent teaching the method of claim 11, wherein the period is less than or equal to about 1 minute.
It would have been obvious to a person having ordinary skill in the art at the time of filing to recognize that overlap of ranges constitutes as a prima facie case of obviousness (see MPEP 2144.05).  Here, one can glean from the reference that the claimed range can be utilized.

With regards to claims 13-16, Yu is silent teaching the methods of claims 1, 13, 1, and 15 wherein the cobalt disilicide layer has a resistance equal/less than 20 ohm/sq, resistance equal/less than 10 ohm/sq, resistivity equal/less than 40 microOhm*cm, and resistivity equal/less than 20 microOhm*cm.
It would have been obvious to one of ordinary skill to determine the optimum resistance/resistivity (see In re Aller, Lacey, and Hall (10 USPQ 233-237).  It is not inventive to discover optimum or workable ranges by routine experimentation.  Note that the specification contains no In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990)).  Here, one of ordinary skill would arrive at the claimed values since they meet certain conductivity requirements for a specific application.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu as applied to claim 1 above, and further in view of Hsieh et al. (Pub no. US 2006/0231910 A1, hereinafter Hsieh).
With regards to claim 17, Yu is silent teaching the method of claim 1, wherein the cobalt disilicide layer has a resistivity non- uniformity of less than or equal to about 10%.
In the same field of endeavor, Hsieh teaches how poor resistance uniformity results in out of specification sheet resistance over a percentage of the silicided area which can prevent zones/areas with higher or lower resistances that can cause problems with efficiency with the device (see ¶26, ¶33).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to reach a resistivity non-uniformity of less than 10% since this would provide the optimal range of tolerance of unwanted zones/areas with higher or lower resistances required for a specific application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224. The examiner can normally be reached Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML